UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7088



JOSEPH SHAW, a/k/a Jelani Husani Simba,

                                            Plaintiff - Appellant,

          and


CARL GENE BALLARD; NATHAN PHILLIPS, JR.,

                                                       Plaintiffs,

          versus


JAMES BAXTER HUNT, JR.; MACK JARVIS; DANIEL
STIENKE; RUBY S. BRANDON; J. V. TURLINGTON,
a/k/a Jack; RANNY FUTRELL; R. R. RIVENBARK;
JAMES BYRUM; TRACY LEE UNDERWOOD; D. WALKER;
SERGEANT CORBETT-MOORE; S. MURPHY; DAVID
SOMEESE; CORRECTIONAL OFFICER, PHIPPS; S.
COLLINS; ELLIS SINGLETARY; CARL W. CRAVEN, II;
JOSEPH LABELL; SERGEANT SUTTON; D. LEWIS;
JULIE MORSE; T. THELMA SMITH; MICHAEL T. W.
BELL; W. THOMPSON; JOANNE WISE; MICHAEL
EDWARDS,

                                           Defendants - Appellees,

          and


CORRECTIONAL  OFFICER  STEWART;   LIEUTENANT
AUTRY; GEROTHA R. SPAIN; J. BAKER WILLIAMS;
JACKIE BANNERMAN; RAY KRYNICKI; ROOSEVELT
STRICKLAND; AGNES J. ALLER, Nurse; CATHY S.
DIXON,

                                                       Defendants.
Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-691-F)


Submitted:   March 9, 2000               Decided:    March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Shaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Joseph Shaw filed this interlocutory appeal after the district

court dismissed some of his claims filed pursuant to 42 U.S.C.A. §

1983 (West Supp. 1999) as frivolous.      The district court allowed

several of Shaw’s claims to proceed and directed him to particu-

larize several other claims.    In response, Shaw filed an amended

complaint in the district court.      In a separate order, the court

again dismissed some of Shaw’s claims as frivolous and allowed sev-

eral others to proceed.   Shaw appeals both district court orders.

     We dismiss the appeal for lack of jurisdiction because the

orders are not appealable.     This court may exercise jurisdiction

only over final orders, see 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, see 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949). The orders here appealed are neither final orders

nor appealable interlocutory or collateral orders.

     We therefore dismiss the appeal as interlocutory. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                  3